Citation Nr: 0513577	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  02-20 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right shoulder degenerative joint disease 
with residual strain, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected recurrent neck pain, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history

The veteran served on active duty from December 1992 to 
September 1998.

In a September 2001 rating decision, the RO granted service 
connection for a right shoulder disability, rated as 20 
percent disabling.  In a December 2001 rating decision, the 
RO awarded service connection for a disability characterized 
as recurrent neck pain, rated as 10 percent disabling.  The 
veteran thereafter indicated disagreement with the assignment 
of the 20 percent rating for his right shoulder disability 
and the 10 percent rating for his recurrent neck pain.  He 
perfected his appeal of those claims by submitting a 
substantive appeal (VA Form 9) in December 2002.

A personal hearing was held before the undersigned Veterans 
Law Judge, by means of video teleconferencing, in March 2005.  
The transcript of that hearing has been associated with the 
veteran's VA claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.




REMAND

The veteran is seeking increased disability ratings for his 
service-connected right shoulder disability and recurrent 
neck pain.  He has alleged that these disabilities are more 
severe than indicated by the 20 percent and 10 percent 
disability ratings assigned, respectively.  

Following review of the evidence, and for reasons stated 
immediately below, the Board finds that additional 
development of the record is necessary.

In particular, the Board notes, with regard to the veteran's 
service-connected right shoulder disability, that he was most 
recently accorded a VA examination in October 2001.  Since 
that date, he has undergone several right shoulder surgical 
procedures, the most recent of which was performed in May 
2003.  In addition, at his March 2005 personal hearing he 
indicated that he was currently being afforded treatment for 
his right shoulder disorder by his private physician; the 
records pertaining to such treatment have not been obtained 
by VA.  

With regard to his service-connected neck disorder, the 
veteran testified in March 2005 that he was experiencing 
headaches that, as his representative indicated, were a 
"component" of the cervical spine (neck) problem.  It may 
accordingly be inferred that the veteran is alleging that his 
neck disability has increased in the nature and severity of 
its symptoms.  

The Board believes that the report of a contemporaneous 
examination of the veteran's service-connected right shoulder 
and neck disabilities would be of significant probative value 
and should accordingly be sought.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990) [VA has duty to assist veteran in 
developing facts pertinent to his or her claim for benefits].  

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be requested to 
furnish the names and addresses of all 
health care providers who have accorded 
him treatment since 2001 for his right 
shoulder and neck problems.  Following 
receipt of such information, and with 
duly executed authorization for the 
release of private medical information, 
if required, VBA should request that 
those health care providers identified by 
the veteran furnish copies of all medical 
records compiled since 2001 that pertain 
to treatment accorded the veteran for 
right shoulder and neck disability.

2.  Following receipt of any and all such 
records, the veteran should be accorded a 
VA examination in order to ascertain the 
nature and severity of his right shoulder 
and neck disabilities.  In particular, 
the examiner should determine whether the 
headaches complained of by the veteran 
are associated with his service-connected 
cervical spine disability.  Any 
diagnostic tests and/or specialist 
consultations deemed to be necessary by 
the examiner should be accomplished.  The 
examination report should be associated 
with the veteran's VA claims folder.  

3.  Following any other development 
deemed appropriate, VBA should 
readjudicate the issues on appeal.  If 
the decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided the SSOC, and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




